 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10
        BRIAN JUDAH MICHALEK,                                 CASE NO. 19-5605 RJB-TLF
11
                                    Plaintiff,                ORDER ADOPTING REPORT AND
12              v.                                            RECOMMENDATION
13      LILLIAN POWERS KAIDE, et al.,
14                                  Defendants.

15          THIS MATTER comes before the Court on the Report and Recommendation of U.S.
16   Magistrate Judge Theresa L. Fricke. Dkt. 21. The Court has considered the Report and
17   Recommendation (Dkt. 21), the Plaintiff’s Objections (Dkt. 22), and the remaining file.
18          The Plaintiff’s objections are a repetition of his prior assertions. They fail to provide a
19   basis to not adopt the Report and Recommendation. It should be adopted and the claims asserted
20   against Lillian Powers Kaide should be dismissed.
21          It is ordered that:
22          (1) The Report and Recommendation (Dkt. 21) IS ADOPTED;
23          (2) The claims asserted against Lillian Powers Kaide ARE DISMISSED; and
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1          (3) The case IS RE-REFERRED to U.S. Magistrate Judge Fricke for further

 2              proceedings.

 3          The Clerk is directed to send uncertified copies of this Order to U.S. Magistrate Judge

 4   Fricke, all counsel of record, and to any party appearing pro se at said party’s last known

 5   address.

 6          Dated this 30th day of December, 2019.

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
